      Case 4:14-cv-04480-YGR Document 325 Filed 12/05/19 Page 1 of 2


 1   JOSEPH H. HUNT
      Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY J. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN (Bar No. 241415)
       Senior Counsel
 5   CHRISTOPHER HEALY
       Trial Attorney
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7     P.O. Box 883
       Washington, D.C. 20044
 8     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
 9     Email: Julia.Heiman@usdoj.gov
     Attorneys for Defendants
10
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14    Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION

19    TWITTER, INC.,                               Case No. 14-cv-4480-YGR

20                  Plaintiff,                     [PROPOSED] ORDER RE JOINT
      v.                                           STIPULATED REQUEST TO EXCEED
21                                                 PAGE LIMITATIONS FOR BRIEFING
                                                   IN SUPPORT OF THE PARTIES’
      WILLIAM P. BARR, Attorney General of the     CROSS-MOTIONS FOR SUMMARY
22
      United States, et al.                        JUDGMENT
23
                    Defendants.
24                                                 Hon. Yvonne Gonzalez Rogers

25

26

27

28

                 [PROPOSED] ORDER RE JOINT STIPULATED REQUEST TO EXCEED PAGE LIMITATIONS;
                                                                     Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 325 Filed 12/05/19 Page 2 of 2


 1           Pursuant to the joint stipulation of the parties and good cause having been shown, the
 2   parties’ stipulated request that both parties be given a total of fifty (50) available pages for all
 3   briefing related to their cross-motions for summary judgment is hereby GRANTED.
 4   Accordingly:
 5       1. The page limit for Defendants’ combined opposition to Twitter’s cross-motion and reply
 6           in support of their renewed motion for summary judgment shall be increased by ten (10)
 7           pages, nunc pro tunc.
 8       2. The page limit for Twitter’s reply in support of its cross-motion for summary judgment
 9           shall likewise be increased by ten (10) pages.
10           IT IS SO ORDERED.
11
                       5 2019
      Dated: December ____,
12                                                   The Hon. Yvonne Gonzalez Rogers
                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      2

                  [PROPOSED] ORDER RE JOINT STIPULATED REQUEST TO EXCEED PAGE LIMITATIONS;
                                                                      Case No. 14-cv-4480-YGR
